Elliott, C. J.
The appellee’s motion to dismiss this appeal must be sustained. It ip shown, without contradiction, that the appellee has paid, and the appellant has accepted payment of the judgment from which this appeal is prosecuted. There is, therefore, nothing actually in controversy, and in such a case this court will not entertain the appeal. Monnett v. Hemphill, 110 Ind. 299. Section 632, R. S. 1881, forbids a party who has received money in satisfaction of a. judgment from prosecuting an appeal.
Appeal dismissed.